Citation Nr: 1033615	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-47 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for schizophrenia, and if so, whether 
service connection is warranted.
 

REPRESENTATION

Veteran represented by:	Margaret Costello, Esq.


WITNESS AT HEARING ON APPEAL

Veteran and observer


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1977 to January 
1979.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) which reopened and 
denied the Veteran's claim.

The Veteran initially raised a claim of service connection for 
schizophrenia which was thereafter denied in October 1986.  In 
April 2007, the Veteran filed a petition to reopen his service 
connection claim.  The RO reopened and denied the claim in May 
2008.  Regardless of the RO's decision to reopen the Veteran's 
claim of entitlement to service connection for schizophrenia, the 
Board is required to address the issue to determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring the issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).  

In April 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a travel board hearing.  A 
transcript of the proceeding has been associated with the claims 
file.  

The claim of service connection for schizophrenia is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An unappealed RO rating decision, dated in October 1986, 
denied the Veteran's claim of entitlement to service connection 
for schizophrenia.

2. Additional evidence received since the October 1986 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claim for service 
connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The October 1986 rating decision, denying the claim of 
service connection for schizophrenia, is final. 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence have been submitted for the claim 
of entitlement to service connection for schizophrenia; the claim 
is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

With respect solely to the petition to reopen the service 
connection claim, VA has met all statutory and regulatory notice 
and duty to assist provisions as to the Veteran's claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Since 
the benefit sought on appeal is being granted, any deficiencies 
in notice were not prejudicial to the Veteran.

II.  New and Material Evidence

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  38 C.F.R. § 3.156(a) 
defines "new and material evidence."  "[N]ew evidence" means 
evidence not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Veteran's initial claim of entitlement to service connection 
for schizophrenia was denied in October 1986 because the disorder 
was not shown in service.  During the initial adjudication of the 
Veteran's claim, the claims file contained the Veteran's service 
treatment records which are silent for a diagnosis of or 
treatment for schizophrenia while on active duty.  The file also 
contained VA outpatient treatment records dated from July 1980 to 
June 1986.  

Since the October 1986 rating decision, the Veteran submitted 
copies of his VA treatment records dated from 1980 to 2008, 
private treatment records from Cornerstone Community Mental 
Health dated from September 1990 to August 1992, private 
treatment records from St. Mary's Health Services dated from 
November 200 to December 2000, and private treatment records from 
Spectra Case Management, Inc., Community Mental Health Services, 
and Touchstone Innovar, dated from November 1990 to January 2007.  
It is noted that the VA treatment records submitted by the 
Veteran after the 1986 rating decision contain some treatment 
records which were not associated with the claims file prior to 
initial adjudication.  Additionally, the claims file contains a 
November 11, 2007 VA psychiatric examination which provides an 
opinion that it is at least as likely as not that the Veteran's 
schizophrenia began in service.  An April 2008 addendum opinion 
further provides that it is at least as likely as not the 
Veteran's schizophrenic process developed during his military 
service.  

Again, the RO denied the Veteran's schizophrenia claim in October 
1986 because there was no showing of schizophrenia in service.  
Since the October 1986 rating decision, new and material evidence 
has been received sufficient to reopen the claim.  In particular, 
November 2007 and April 2008 VA examination reports provide 
opinions indicating a relationship between a current disability 
and active duty service.  Furthermore, there is evidence showing 
treatment for a mental disorder shortly after service discharge 
and diagnosed with schizophrenia in 1985.  This evidence relates 
to an unestablished fact necessary to substantiate the claim.  

Accordingly, the petition to reopen the claim of service 
connection for schizophrenia is granted.  See 38 C.F.R. 
§ 3.156(a).


ORDER

The petition to reopen a claim of service connection for 
schizophrenia is granted, to this extent only.

REMAND

During the Travel Board hearing, the Veteran testified that he 
was granted SSA disability benefits for schizophrenia.  The 
decision and supporting medical documentation relating to the SSA 
disability benefits have not been associated with the claims 
file.  When VA has notice that a veteran is receiving disability 
benefits from the SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits, and the supporting medical 
documents on which the decision was based.  See Golz v. Shinseki, 
590 F.3d 1217 (Fed. Cir. 2010); see also Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Based upon the Veteran's testimony, the SSA 
records are relevant with respect to his service connection 
claim.  As such, these SSA disability records should be obtained.    

Further, the record contains many VA opinions and addenda dated 
in November 2007, May 2008, July 2009, and September 2009 
containing conflicting opinions as to the etiology of the 
Veteran's schizophrenia.  In a November 2007 medical opinion, the 
VA examiner provided an extensive history of the Veteran's 
medical treatment while in service, to include the substance 
abuse rehabilitation, and his psychiatric treatment after service 
discharge.  The examiner noted that the Veteran's current 
psychiatric symptoms included paranoia, feeling racially 
harassed, sleep disturbance, and feelings that people "are out 
to get him."  The examiner indicated that these symptoms had 
lasted since his military service and opined that it was at least 
as likely as not that the Veteran met the criteria for chronic 
schizophrenia with paranoid features, which began during his 
military service.  The examiner reasoned that the process began 
in service as his service treatment records indicate that he had 
difficulty adjusting to military life, had a poor attitude, and 
was discharged for the same.  The examiner indicated that the 
Veteran's inability to adjust followed him even after he was 
discharged from service.  

In the November 2007 opinion, the examiner indicated that the 
Veteran sought psychiatric treatment within one year of service 
discharge.  As the medical evidence of record does not show such 
treatment within one year of service separation, the RO requested 
clarification from the VA examiner.  In a May 2008 opinion, the 
same examiner re-reviewed the claims file and pointed to a Report 
of Medical History, thought to have been dated in September 1977, 
which indicated that the Veteran suffered from "frequent trouble 
sleeping" and "depression or excess worry."  It was also noted 
that the Veteran suffered from problems with substance abuse.  
The examiner also pointed to post-service treatment records which 
show that the Veteran sought psychiatric treatment in 1980 and 
was subsequently diagnosed with schizophrenia.  The examiner also 
noted that the Veteran had marked behavioral problems and social 
dysfunction while he was in the military and post-service 
treatment records indicated the Veteran had a serious psychotic 
process that had been going on for some time.  Based upon the 
foregoing, the examiner opined that it was at least as likely as 
not that the Veteran had a schizophrenic process that developed 
at the end of him military service.  The examiner based his 
conclusion, in part, on the sleep problems, depression, and 
excessive worry that were noted in the Report of Medical History 
and the fact that schizophrenia has a known prodrome of starting 
much sooner.    

Of significance, in September 2009, the same VA examiner 
subsequently found that the Report of Medical History, for which 
he had, in part, relied on to make his positive nexus opinion, 
may have been dated in March 1977, a date prior to his active 
duty.  Initially the examiner had believed the Medical History 
Report was dated in September 1977.  Based upon the uncertainty 
of the date of the Report, the examiner found that it was 
speculative to conclude that the Veteran's schizophrenia began in 
service.  

Based upon the uncertainty of the date of the Report of Medical 
History, there is a possibility that the Veteran's schizophrenic 
process began prior to service entrance.  The Board finds that 
the issue of a pre-existing disability has been raised for which 
an additional medical opinion is needed.  

Even assuming the speculative date of the Report of Medical 
History, the examiner in November 2007 and May 2008 pointed to 
other factors and symptoms, to include the Veteran's substance 
abuse, poor attitude, and inability to adjust to military life as 
well as the acknowledgement that schizophrenia has a known 
prodrome of starting much sooner than when it is officially 
diagnosed, in reaching his conclusion that the schizophrenic 
process developed in service.  This evidence raises the 
possibility that the schizophrenic process may have been 
aggravated by service.  As such, the Board finds that additional 
opinion is required for a medical opinion as to whether the 
Veteran's schizophrenia, or schizophrenic process, may have pre-
existed service and, if so, whether the disability was aggravated 
by his active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the decision and records pertinent 
to the Veteran's claim for SSA disability 
benefits.  All efforts to obtain these 
records should be fully documented, and SSA 
should provide a negative response if records 
are not available.
2.  After undertaking the above development, 
the RO should obtain a medical opinion from 
the same physician, if possible, as to 
whether it is at least as likely as not that 
the Veteran's schizophrenia, or any 
schizophrenic process, existed prior to 
service and, if so, whether it increased in 
severity during the Veteran's active military 
service beyond the natural progression of the 
disease.  
Note 1:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound to 
find in favor of causation as to find against 
causation.  More likely and as likely support 
the contended causal relationship; less 
likely weighs against the claim. 
3.   Thereafter readjudicate the claim.  If 
any benefit sought on appeal remains denied, 
the claimant and her representative should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of 
time should be allowed for response before 
the appeal is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


